--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
ANY STATE SECURITIES LAWS. THEY ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
THERETO UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT ANY PROPOSED TRANSFER OR
RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


_________________________




CONVERTIBLE PROMISSORY NOTE


OF
 
DAUPHIN TECHNOLOGY, INC.
 


Principal Amount : $1,000,000
Date: June 20, 2006







Dauphin Technology, Inc., an Illinois corporation (the “Company”), for value
received, hereby promises to pay to the order of Diamantis Antonopoulos, a
resident/corporation/partnership of the state of Illinois (the “Holder”), at
4028 W. 147th Street Midlothian Illinois, 60445, the principal sum of One
Million Dollars ($1,000,000), plus interest on the principal amount outstanding
at a rate of two percent (2%) per annum, calculated from the date of this
Convertible Promissory Note (this “Note”) until the principal amount hereof and
all interest accrued thereon is paid (or converted, as provided in Section 2
hereof). The outstanding principal amount of this Note, and the interest accrued
thereon, shall be due and payable at the Holder’s address given above on the
earliest to occur of (i) December 31, 2006 (the “Maturity Date”), or (ii) when,
upon or during the occurrence of an Event of Default (as defined in Section 8
below), such amounts are declared due and payable by Holder or made
automatically due and payable in accordance with the terms hereof, unless this
Note shall have been previously converted pursuant to Section 2 hereof or as
provided otherwise in this Note.


This Note is one of several convertible promissory notes that have been issued
or that may hereafter be issued in connection with the Company’s borrowing of an
aggregate principal amount (including the principal amount represented by this
Note) of up to $2,000,000.00 (the “Series”).



 
 

--------------------------------------------------------------------------------

 



The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder hereof, by the
acceptance of this Note, agrees:


1.    Definitions. The following definitions shall apply for all purposes of
this Note:


1.1    “Company” shall mean the Company, as defined above, and includes any
corporation or entity that shall succeed to or assume the obligations of the
Company under this Note.


1.2   “Conversion Date” shall mean the date on which, pursuant to Sections 2 and
3 hereof, this Note is converted into the Conversion Stock.


1.3   “Conversion Stock” shall mean 3,333,333 shares of $0.001 par value common
stock of the Company, in consideration of the principal amount payable
hereunder. Upon conversion into stock, the holder agrees to waive all interest
accrued during the term of the loan.


1.4   “Holder,” or similar terms, when the context refers to a holder of this
Note, shall mean any person who shall at the time be the registered holder of
this Note.


2.    Conversion; Prepayment.


a.    Conversion of Note. The Holder or the Company shall have the right, to
convert the principal into Conversion Stock, at any time after the Company has
amended its Articles of Incorporation to provide for a number of authorized
shares of $0.001 par value common stock sufficient in number to enable the
Company to validly issue Conversion Stock in an amount sufficient to convert
this Note and any other notes issued as part of the Series, and prior to the
Company’s payment of the outstanding principal balance of this Note. Upon
Conversion under this Section 2, this Note shall be surrendered at the principal
offices of the Company.


b.    Prepayment of Note. Prior to Stock Conversion this Note may be prepaid in
full at any time without penalty only by mutual agreement between the company
and the holder.


3.    Issuance of Conversion Stock. As soon as practicable after conversion and
surrender of this Note, the Company will, at its expense, cause to be issued in
the name of and delivered to the Holder, a certificate or certificates for the
number of shares of Conversion Stock to which the Holder shall be entitled upon
such conversion, bearing such legends as may be required by applicable state and
federal securities laws in the opinion of legal counsel of the Company. Such
conversion shall be deemed to have occurred (i) under Section 2 above and (ii)
immediately prior to the close of business on the Conversion Date. No fractional
shares will be issued upon conversion of this Note. If upon any conversion of
this Note a fraction of a share would otherwise result, then, in lieu of such
fractional share, the Company will pay the cash value of that fractional share,
calculated on the basis of the closing price as of the close of trading on the
last trading day occurring immediately before the Conversion Date.



 
2

--------------------------------------------------------------------------------

 



4.    Reservation of Stock. 


4.1    Notice of Amendment. The Company shall promptly give to the Holder
written notice, by first class mail, postage prepaid, at the Holder’s address as
shown on the Company’s books, of any amendment to its Articles of Incorporation
that results in the provision for a number of authorized shares of $0.001 par
value common stock sufficient in number to enable the Company to validly issue
Conversion Stock in an amount sufficient to convert this Note and any other
notes issued as part of the Series.


4.2    Reservation of Stock. Promptly following the effective date of any
amendment to its Articles of Incorporation that results in the provision for a
number of authorized shares of $0.001 par value common stock sufficient in
number to enable the Company to validly issue shares of Conversion Stock in an
amount sufficient to convert this Note and any other notes issued as part of the
Series, the Company shall take all corporate action, and shall obtain all
government consents and approvals, necessary to issue or to reserve for issuance
the shares of Conversion Stock issuable upon a conversion of this Note and any
other notes in the Series.


5.    Fully Paid Shares. All shares of Conversion Stock issued upon the
conversion of this Note shall be validly issued, fully paid and non-assessable.


6.    No Rights or Liabilities as Stockholder. This Note does not by itself
entitle the Holder to any voting rights or other rights as a stockholder of the
Company. In the absence of conversion of this Note, no provisions of this Note,
and no enumeration herein of the rights or privileges of the Holder, shall cause
the Holder to be a stockholder of the Company for any purpose.


7.    Corporate Action; No Impairment. The Company will not, through
reorganization, consolidation, merger, dissolution, or sale of substantially all
of its assets, avoid or seek to avoid the observance or performance of any of
the terms of this Note, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
necessary or appropriate in order to protect the rights of the Holder against
wrongful impairment.


8.    Default. The Company’s failure to make any payment due and payable under
the terms of this Note within ten (10) days following the date of any written
notice thereof from the Holder, or the Company’s failure to issue and deliver
any shares of Conversion Stock issuable to the Holder within thirty (30) days
following the Holder’s delivery of written notice of conversion pursuant to
Section 2, shall constitute an “Event of Default.” In the event of an Event of
Default, the Holder shall, in addition to any other remedies allowed by law and
following delivery of written notice to the Company, be entitled to accelerate
all unpaid principal and interest under this Note. Waiver of any Event of
Default will not constitute a waiver of any other or subsequent Event of
Default.



 
3

--------------------------------------------------------------------------------

 



9.    Waiver and Amendment. Any provision of this Note may be amended, waived,
modified, discharged or terminated by written agreement signed by the Company
and Holder.


10.       Assignment; Binding upon Successors and Assigns. The Company may not
assign any of its obligations hereunder without the prior written consent of the
Holder. The terms and conditions of this Note shall inure to the benefit of and
be binding upon the successors and permitted assigns of the parties.


11.       Waiver of Notice; Attorneys’ Fees. The Company and all endorsers of
this Note hereby waive notice, demand, notice of nonpayment, presentment,
protest and notice of dishonor. If any action at law or in equity is necessary
to enforce this Note or to collect payment under this Note, the Holder shall be
entitled to recover, as an element of the costs of suit and not as damages,
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which it may be entitled. The Holder shall be entitled to
recover its costs of suit, regardless of whether such suit proceeds to final
judgment.


12.       Construction of Note. The terms of this Note have been negotiated by
the Company and the Holder, with the assistance of their respective attorneys.
The language hereof will not be construed for or against either the Company or
the Holder. Unless otherwise explicitly set forth, a reference to a Section will
mean a Section in this Note. The titles and headings herein are for reference
purposes only and will not in any manner limit the construction of this Note,
which will be considered as a whole.
 
13.       Notices. Any notice or other communication required or permitted to be
given under this Note shall be in writing, shall be delivered by hand or
overnight courier service, by certified mail, postage prepaid, or by facsimile,
and will be deemed given upon delivery, if delivered personally, one business
day after deposit with a national courier service for overnight delivery, or one
business day after transmission by facsimile with confirmation of receipt, and
three days after deposit in the mails, if mailed, to the following addresses:
 
(i) If to the Holder:
 
 
To the address first given above.
 
 
(ii) If to the Company:
 
Dauphin Technology, Inc.
 
1014 E. Algonquin Rd. Suite 111
 
Schaumburg, IL 60173
 
Attention: President



 
or to such other address as may have been furnished to the other party in
writing pursuant to this Section 13, except that notices of change of address
shall only be effective upon receipt.



 
4

--------------------------------------------------------------------------------

 



14.       Governing Law. This Note shall be governed by and construed under the
internal laws of the United States and the State of Illinois applied to
agreements among Illinois residents entered into and to be performed entirely
within the state of Illinois, without reference to principles of conflict of
laws or choice of laws.


15.       Dispute Resolution. Any controversy, dispute or claim between the
parties arising out of, related to or in connection with this Note, or the
performance or breach hereof, shall be submitted to and settled by arbitration
conducted by the American Arbitration Association in Chicago, Illinois, in
accordance with its commercial arbitration rules as then in effect; provided
that the arbitration shall be by a single arbitrator mutually selected by the
Company and the Holder, and if such parties do not agree within thirty (30) days
after the date of notification of a request for such arbitration made by either
of such parties, the selection of the single arbitrator shall be made by the
American Arbitration Association in accordance with said rules. In addition to,
and not in substitution for any and all other relief in law or equity that may
be granted by the arbitrator, the arbitrator may grant equitable relief and
specific performance to compel compliance hereunder. The determination of the
arbitrator shall be accom-panied by a written opinion of the arbitrator and
shall be final, binding and conclusive on the parties, and judgment on the
arbitrator's award, including without limitation equitable relief and specific
performance, may be entered in and enforced by any court having jurisdiction
thereof. Fees and expenses of the American Arbitration Association and of the
arbitrator shall be borne as shall be determined by the arbitrator, and the
arbitrator may in his discretion award attorneys' fees and expenses in addition
to any other remedy that is allowed and regardless of whether such remedy
includes an award of damages.




IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name as
of the date first above written.





 
By:
_____________________________
 
Name: Andrew J. Kandalepas
 
CEO/Chairman
 
Dauphin Technology, Inc.
       
and
       
By:
_____________________________
 
Diamantis Antonopoulos,
 
Individual

MW:CONVERT_Tim_3,333,333_[2].doc
 
 
 
 
 
 
 
 
 
 
 
 5

--------------------------------------------------------------------------------